Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 43-58 drawn to an immunoglobulin binding ligand having the structure Z-X1-X2-X3-X4-X5-X6-X7-X8-X9-U) in the reply filed on June 27, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A as SEQ ID NO: 2 (GSYWYQVWF) in the reply filed on June 27, 2022, is acknowledged.  
Please note that elected species, SEQ ID NO: 2, is free of the prior art.  Thus, examination has been extended as discussed below. 

Status of Claims
Claims 1-42 were originally filed on July 29, 2020. 
The amendment received on July 29, 2020, canceled claims 1-42; and added claims 43-62.
Claims 43-62 are currently pending and claims 43, 45-46, and 48-58 are under consideration as claims 44 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2019/052484 filed February 1, 2019, and claims priority under 119(a)-(d) to Luxembourg Application No. LU100693 filed on February 2, 2018. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Luxembourg Application No. LU100693, which papers have been placed of record in the file.  Please note that the Luxembourg application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on October 28, 2021, is being considered by the examiner. 
It is noted that the two US Published Patent Applications have been crossed out and not considered because these two documents appear to be US Patent Documents and not US Published Patent Applications.  It is respectfully requested that Applicants resubmit an IDS with the references correctly indicated as US Patents pursuant under 37 CFR 1.98.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
For claim 43, please note that the Examiner is interpreting the scope of claim 43 as open-ended requiring 100% identity to the structure depicted in claim 43 with any N-/C-terminal additions unless Z and/or U is a capping group thereby precluding additional residues.  However, as recited in claim 43, X1 and X2 may or may not be present, but if present X1 is any amino acid and X2 a hydrophilic (polar) amino acid, X3 is a hydrophobic aromatic amino acid, X4 is a hydrophobic aromatic amino acid, X5 is a hydrophobic aromatic amino acid, X6 can be any amino acid, X7 can be any amino acid, X8 is a hydrophobic aromatic amino acid, X9 is a hydrophobic aromatic amino acid, Z is an N-terminal amino group, a hydrogen atom replacing the N-terminal amino group, a linker, or a capping group bound either to the N-terminal amino group or directly to the alpha C-atom of the N-terminal residue, and U is a C-terminal carboxyl group, a hydrogen atom replacing the C-terminal carboxyl group, a linker, or a capping group bound either to the C-terminal carbonyl group or directly to the alpha C-atom of the C-terminal residue, with the proviso that if X1 is present and X2 is not present, then X1 is not D-Phe.  
For claim 57, please note that the Examiner is interpreting the scope of claim 57 as open-ended requiring at least 60% sequence identity to one of SEQ ID NOs: 2 to 173 with any N-/C-terminal additions unless Z and/or U is a capping group thereby precluding additional residues.  For elected SEQ ID NO: 2, it is noted that Z is a N-terminal amino group (i.e., a natural N-terminal amino group) and U is a C-terminal carboxyl group (i.e., a natural C-terminal carboxyl group).  SEQ ID NO: 2 is 9 amino acids in length thereby encompassing up to 3 different amino acids (i.e., 60% of 9) within the sequence. 
For claim 58, please note that the Examiner is interpreting the scope of claim 58 as closed-ended requiring 100% identity and the same length to one of SEQ ID NOs: 2 to 173.  Thus, the scope of claim 58 is analogous to “consisting of SEQ ID NO: 1” above.  

Specification
The disclosure is objected to because of the following informalities: on page 14, line 33; and page 25, lines 32-33, discussion of amino acid linker sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing, if necessary.  Appropriate correction is required.

Claim Objections
Claim 43 is objected to because of the following informalities: claim 43 recites, “Z is a hydrogen atom replacing the N-terminal amino group or an N-terminal amino group, or it is a linker or a capping group, bound either to the N-terminal amino group or directly to the alpha C-atom of the N-terminal residue; U is a hydrogen atom replacing the C-terminal carboxyl group or a C-terminal carboxyl group, or a linker or a capping group, bound either to the C-terminal carbonyl group or directly to the alpha C-atom of the C-terminal residue…”  It is respectfully requested that claim 43 recites, “Z is an N-terminal amino group, a hydrogen atom replacing the N-terminal amino group, a linker, or a capping group that is bound either to the N-terminal amino group or directly to the alpha C-atom of the N-terminal residue; and U is a C-terminal carboxyl group, a hydrogen atom replacing the C-terminal carboxyl group, a linker, or a capping group that is bound either to the C-terminal carbonyl group or directly to the alpha C-atom of the C-terminal residue…” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 45-46, and 48-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the phrases, “preferably”, “preferentially”, and "for example", render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please note that the Examiner is interpreting the scope of claim 43 such that the limitations following these phrases are not considered; for example, X1 is being interpreted as it may or may not be present, but if present it can be any amino acid.  Also, please note that claims 45-46 and 48-58 are rejected because they are dependent upon a rejected claim.

Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 57, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Please note that the Examiner is interpreting the scope of claim 57 such that the amino acid sequence has at least 60% sequence identity with any one of the amino acid sequences SEQ ID NO: 2 to SEQ ID NO: 173 in order to advance prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43, 45-46, and 48-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 43 recites an immunoglobulin binding ligand having the structure of Z-X1-X2-X3-X4-X5-X6-X7-X8-X9-U.  Please see the “Sequence Interpretation” section above for the scope of claim 43.  Briefly, the scope of the amino acid sequence requires 100% identity to the claimed structure but the peptide can be part of a larger sequence with any N- and/or C-terminal additions.  Claims 45-46 and 48-56 further limit specific residues within the structure.  Claim 57 is directed to where the ligand comprises an amino acid sequence having at least 60% identity with any one of SEQ ID NOs: 2 to 173.  Please see the “Sequence Interpretation” section above for the scope of claim 57.  Thus, the claimed invention is directed to a product or composition of matter, which is one of the statutory categories of invention.
As discussed in the 103 rejection below, Masignani et al. discloses proteins comprising the S. aureus amino acid sequences comprising SEQ ID NOs: 2 to 5642 (See Masignani specification, pg. 1, 6th paragraph).  One specific protein amino acid sequence is SEQ ID NO: 4876 where residues 176-184 (i.e., GTYYYAVYF) are encompassed as the amino acid sequence of the instantly claimed ligand where Z is a N-terminal amino group, X1 is G, X2 is T, X3 is Y, X4 is Y, is X5 is Y, X6 is A, X7 is V, X8 is Y, X9 is F, and U is a C-terminal carboxyl group.  Moreover, it is noted that the bolded residue peptide fragment is at least 60% identical to instant SEQ ID NO: 64 (i.e., GTYYYAVYF compared to GTYWYKVWF) where the bolded residues are the different residues.  As such, the instantly claimed ligand encompasses a naturally occurring fragment of a protein from S. aureus, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  Therefore, the claimed invention is directed to a judicial exception.
This judicial exception is not integrated into a practical application because claims 43, 45-46, and 48-57 fail to recite a practical application of the ligand.  Although claim 43 recites that the ligand is an immunoglobulin binding ligand, such a recitation does not add a meaningful limitation as it indicates an intended use for the claimed ligand, is recited at such a high level of generality without any limitation as to the practical application of the ligand and is nothing more than an attempt to generally link the product of nature to a particular technological environment.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed ligand does not require a modification that is significantly more than the naturally occurring product in order to result in markedly different ligand.  However, it is noted that when Z and/or U is modified with a linker that does not occur naturally with the natural ligand, and/or a capping group, and/or where the N-terminal amino group or C-terminal carboxyl group is replaced with a hydrogen atom, the resulting ligand is markedly different than the naturally occurring counterpart.
Accordingly, it is the Examiner’s position that the claimed ligand is directed to a “product of nature” exception without significantly more because it does not exhibit markedly different characteristics from the naturally occurring counterpart in the natural state.  Thus, the claims 43, 45-46, and 48-57 encompass patent ineligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43, 45-46, and 48-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masignani et al., WO Publication No. 02/094868 A2 published on November 28, 2002.
For claims 43, 45-46, and 48-57, with respect to amino acid sequence of the immunoglobulin binding ligand:
Masignani et al. discloses proteins comprising the S. aureus amino acid sequences comprising SEQ ID NOs: 2 to 5642 and fragments thereof where the fragments comprise at least 7 consecutive amino acids (See Masignani specification, pg. 1, 6th and last paragraph).  One specific protein amino acid sequence is SEQ ID NO: 4876, which has the amino acid sequence:   
SEQ 1 MRIERVDDTT VKLFITYSDI EARGFSREDL WTNRKRGEEF FWSMMDEINE 
51 EEDFVVEGPL WIQVHAFEKG VEVTISKSKN EDMMNMSDDD ATDQFDEQVQ 
101 ELLAQTLEGE DQLEELFEQR TKEKEAQGSK RQKSSARKNT RTIIVKFNDL 
151 EDVINYAYHS NPITTEFEDL LYMVDGTYYY AVYFDSHVDQ EVINDSYSQL 
201 LEFAYPTDRT EVYLNDYAKI IMSHNVTAQV RRYFPETTE

where the bolded residues constitute an amino acid sequence of the instantly claimed immunoglobulin binding ligand where Z is a N-terminal amino group, X1 is G, X2 is T, X3 is Y, X4 is Y, is X5 is Y, X6 is A, X7 is V, X8 is Y, X9 is F, and U is a C-terminal carboxyl group.  Given that the scope of the claimed ligand encompasses any N- and/or C-terminal additions (See “Sequence Interpretation” section above), Masignani’s SEQ ID NO: 4876 constitutes an amino acid sequence as instantly claimed in claims 43, 45-46, and 48-56.  Moreover, it is noted that the bolded residue peptide fragment is at least 60% identical to instant SEQ ID NO: 64 (i.e., GTYYYAVYF compared to GTYWYKVWF) where the bolded residues are the different residues.  As such, Masignani’s SEQ ID NO: 4876 also constitutes an amino acid sequence having at least 60% identity with SEQ ID NO: 64 as recited in instant claim 57.  Therefore, the disclosure of Masignani et al. satisfies the claim limitations as recited in instant claims 3, 45-46, and 48-57.

	For claim 43, with respect to where the ligand is an immunoglobulin binding ligand:
	As discussed supra for claim 43, Masignani et al. discloses proteins comprising the S. aureus amino acid sequences comprising SEQ ID NOs: 2 to 5642 and fragments thereof where the fragments comprise at least 7 consecutive amino acids (See Masignani specification, pg. 1, 6th and last paragraph).  Masignani et al. also discloses antibodies which bind to these proteins (See Masignani specification, pg. 2, 3rd paragraph) thereby constituting where the proteins are immunoglobulin binding in nature. 
Additionally and/or alternatively, although Masignani et al. discloses that the proteins bind to antibodies, it is unnecessary for Masignani et al. to disclose the function because the functional property (i.e., binding to an immunoglobulin) of the ligand as claimed and the known sequence are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., binding to an immunoglobulin) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Masignani et al. satisfies the claim limitation with respect to where the ligand is an immunoglobulin binding ligand as recited in instant claim 43.

	Accordingly, the disclosure of Masignani et al. anticipates instant claims 43, 45-46, and 48-57.

Allowable Subject Matter
Notwithstanding the 112(b) rejection above, claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that there is no teaching or suggestion in the art for an immunoglobulin binding ligand consisting of one of SEQ ID NOs: 2 to 173 (i.e., 100% identity and the same length).  Therefore, the scope of claim 58 is novel and nonobvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654